The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 28-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 15, 2022.
The substitute specification of January 7, 2021, has been entered.  The original disclosure is objected to because of the following informalities:  In paragraph 0005 (paragraph 0006 in the substitute specification), the second line lacks proper grammatical syntax.  In paragraph 0010, first line, there should be a space between “4” and “is”.  In paragraph 0058, fourth line, “1” should apparently be replaced by --2--.  In paragraph 0063, second line, “attest” should read --a test--.  On page 32, the tenth line (seventh line on page 34 of the substitute specification) lacks proper syntax.  These minor errors have not been addressed in the substitute specification.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurse et al., IEEE Transactions on Biomedical Engineering, Vol. 59, No. 6, June 2012, pages 1572-1582 (cited in the Information Disclosure Statement of February 28, 2020), which discloses receiving input datasets associated with muscle lengths and moment arms to generate muscle length polynomials and muscle moment arm polynomials (abstract; page 1573, paragraph bridging first and second columns; page 1575, paragraph bridging first and second columns); expanding each polynomial by at least one additional term while improving accuracy (page 1574, first column, lines 25-28; page 1580, second column, footnote) based on information related to both muscle length and moment arm, since these parameters are directly related to one another (page 1572, second column, lines 1-5); and approximating dynamics of a device based on the expanded polynomials (page 1572, second column, lines 6-14 and 34-36; page 1576, second column, lines 23-26; page 1579, first column, lines 1-5; page 1581, first column, lines 16-19).
Claims 2-4, 6-7, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurse et al.  Regarding claims 2, 3, and others, determining whether or not the expanded polynomials are further expandable and whether or not further expansion will be beneficial to fitting the expanded polynomials to the input dataset would have been directly obvious from the discussions on page 1574, first column, lines 34-38 (“stopping/convergence criterion”); page 1575, second column, lines 3-11 (“fewer parameters are preferable”); page 1578, second column, lines 1-3 (“too few parameters will fail to accurately represent the functional nonlinearities of the system”); page 1580, second column, footnote.  Regarding claims 4, 6-7, and others, candidate lists of additional terms by which respective polynomials are potentially expanded would likewise have been obvious in order to provide a selection of terms for optimizing fitness (page 1573, paragraph bridging first and second columns; page 1574, first column, first full paragraph).
Claims 5, 8, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-14 and 22-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774